DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: It appears as though the claim might have been intended to be in multiply-dependent form (“in any one of claims 7”), but isn’t.
Claims 1, 8-9 are objected to for the use of the term “and/or”. The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", altogether not limiting the scope of claimed subject matter in this respect. Examiner suggests the applicant choose one of the above interpretations, or substitute language on the order of "chosen from one of the following”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 5, the claim is indefinite because “the level” is compared to “a total level”, but the total level is not determined or specified – all the system does is generate an output representing “a level” of particles, which could be any percentage of the “total level”.
Regarding claim 10, the claim depends upon apparatus claim 7 and incorporates method claim 1, and a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or preAIA  35 U.S.C. 2112, second paragraph. See MPEP 2173.05(p)II. It is unclear if claim 10 is directed towards the structure associated with that of claim 7, or towards the method recited in claim 1. Additionally, the claim recites “part of a method” but does not identify which part is being performed, which is indefinite and a specific step or set of steps should be identified.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of data manipulation without significantly more. The claim recites the method steps of ‘receiving and comparing data’, ‘determining if a type of data exists’ and ‘determining the concentration of a type of data’ are mental processes that are capable of being performed in the human mind. That is, "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the 
 This judicial exception is not integrated into a practical application because the generically recited method steps do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on data provided by a smoke detector.
Regarding claim 1, the claim is not directed towards using a smoke detector to acquire data, merely to manipulate data that is provided. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because data analysis is a well-understood, routine, and conventional function as recognized by the court decisions listed in MPEP § 2106.05(d).
Claims 4-5 are subject to a 101 rejection as they are directed to doing additional math that does not integrate a practical application.
Claims 2-3 & 6 are not subject to a 101 rejection, as claims 2 & 3 explicitly have a practical application and claim 6 is considered to include actual data collection.
To overcome this rejection, the examiner suggests amending claim 1 with the subject matter of claim 6, using language on the order of ‘acquiring scattered light using a plurality of sensors’ which would expand the scope of the claim beyond pure math.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Quist et al (United States Patent 6519033) in view of Knox et al (United States Patent 7983445).
As to claim 7, Quist teaches a system for analysing the output of a particle detection system the system including:
 	a data processing system (Figure 1, element 30) configured to receive at least scattering data representing scattered light received by the particle detection system and indicating the presence of particles under analysis by the particle detection system (Abstract, first two sentences);
 	said data processing system being configured to process: said received data (column 2: 62-63);
 	data of a plurality known types of particle (column 1: 62-64); and
 	data representing the composition of particulate matter caused by at least one given source of particles (column 1: 58-62);

As to claim 8, Quist in view of Knox teaches everything claimed, as applied above in claim 7, in addition Quist teaches the data processing system receives data representing light received at a plurality of scattering angles (Figure 2, angles A-D) and/or polarizations and scattered light data from which a single particle scattering parameter can be determined (column 2, lines 56-65).
As to claim 10, Quist in view of Knox teaches everything claimed, as applied above in claim 7, in addition Quist teaches a system capable of performing the method of claim 1 as the claim does not introduce additional structural limitations and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II).
As to claim 11, Quist in view of Knox teaches everything claimed, as applied above in claim 7, in addition Quist teaches the data processing system is located remotely from the particle detection system (Figure 1, elements 10 and 30 are in different places). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to have the data collection and data analysis be located at any desired locations, since it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C.
As to claim 1, the method would flow from the apparatus of claim 7. Examiner refers applicant to Quist Figure 2 for scattered light at a plurality of angles and to column 1, lines 62-64 for comparing an unknown event to known events; to column 2, lines 1-16 for determining the presence of known particles based on comparison; and to the Knox Abstract (fourth sentence) for determining smoke level from the detected scattered light.
As to claim 4, the method would flow from the apparatus of claim 7. In order to output a level of particles such a level must first be determined, which is explicitly part of claim 7.
As to claim 5, the method would flow from the apparatus of claim 7. Examiner directs applicant to the Abstract, which teaches generating an eventvector for each particle and comparing it to all known groups of eventvectors.
As to claim 6, the method would flow from the apparatus of claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Quist in view of Knox, and further in view of Sieracki et al (United States Patent 20120127298).
As to claim 9, Quist in view of Knox teaches everything claimed, as applied above in claim 8, with the exception of said data representing light received at a plurality of scattering angles and/or polarizations is derived from different light receiving components, than the data from which the single particle scattering parameter(s) can be determined. However, it is known in the art as taught by Sieracki. Sieracki teaches said data representing light received at a plurality of scattering angles and/or polarizations is derived from different light receiving components, than the data from which the single particle scattering parameter(s) can be determined (Figure 2 teaches two separate video systems, of which 60a receives 90% of the light (paragraph 0029) and is capable of independent analysis (Figure 1, paragraph 0024)). It would have been obvious to one of ordinary skill in the art at the time of filing to have the exception of said data representing light received at a plurality of scattering angles and/or polarizations is derived from different light receiving components, than the data from which the single particle scattering parameter(s) can be determined, in order to increase machine versatility.
As to claim 12, Quist in view of Knox teaches everything claimed, as applied above in claim 7, with the exception of the data processing system is adapted to be connected to plurality of particle detection systems to thereby enable analysis of the output of each of the systems. However, it is known in the art as taught by Sieracki. Sieracki teaches the data processing system is adapted to be connected to plurality of particle detection systems to thereby enable analysis of the output of each of the systems (Figure 2, video systems 60a and 60b are both used).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quist in view of Knox, and further in view of Monk et al (United States Patent 20100194574).
As to claim 2, Quist in view of Knox teaches everything claimed, as applied above in claim 1, with the exception of the method is adapted to determine the presence of particulate material produced by an overheating wire or wires. However, it is known in the art as taught by Monk. Monk teaches determining the presence of particulate material produced by an overheating wire or wires (paragraph 0053). It would have been obvious to one of ordinary skill in the art at the time of filing to have the method be adapted to determine the presence of particulate material produced by an overheating wire or wires, in order to improve machine versatility.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quist in view of Knox, and further in view of Krafthefer et al (United States Patent Application Publication 20120117945).
As to claim 3, Quist in view of Knox teaches everything claimed, as applied above in claim 1, with the exception of the method is adapted to determine the presence of particulate material produced by a diesel engine and vented to the atmosphere in exhaust emissions. However, it is known in the art as taught by Krafthefer. Krafthefer teaches determining the presence of particulate material produced by a diesel engine and vented to the atmosphere in exhaust emissions (Abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have the method be adapted to determine the presence of particulate material produced by a diesel engine and vented to the atmosphere in exhaust emissions, in order to improve machine versatility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877